DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The Amendment filed on June 27th 2022 has been entered. Claims 1, 11, 20 and 21 have been amended, claims 2, 12, 19 and 22  have been cancelled, claims 23 and 24 are newly added and claims 1, 3 – 11, 13 – 18, 20, 21, 23 and 24 are currently pending.

Response to Arguments
35 U.S.C. §103
3.	Applicant's arguments, see Remarks pp. 9 -13, filed November 2, 2018, with
respect to the rejections of claims 1-20 under 35 U.S.C. §103 have been fully
considered but they are not persuasive.
Applicant argues that the claims are allowable because the cited references fail to disclose “generating a new insight definition based on the Analysis of the Candidate Insight, wherein the New Insight Definition Corresponds to a New Slice of the Multi-dimensional Data, and the New Slice of the Multi-dimensional Data Corresponds to one of the Analyzed Additional Slices of the Multi- dimensional Data that Comprises a Valid Combination according to Valid Combination Rules defined for the Multi-dimensional Data and the Hierarchical Structure” citing mainly the Hamborg primary reference. 
Examiner respectfully disagrees submits the secondary reference of Ding teaches the claims as amended. Ding teaches new insight definitions in TABLE 3 based on insight candidate that corresponds to an output from a input with all top N autoinsights for insight types, that correspond to analyzed insights as depicted in TABLE 5 of the complex multidimensional data with valid combinations comprising of compound insights based on valid rules of at least a portion of the plurality of insights identified for presentation being a predetermined number of toped ranked insights of the plurality of insights. 
Applicant further argues that the amended claim 1 inter alia, recites “analyzing the candidate insight by traversing the hierarchical structure of the multi-dimensional data, wherein the analyzing initializes at the candidate slice of the multi-dimensional data and traverses one or more dimensions of the   hierarchical structure to analyze one or more additional slices of the multi- dimensional data model”
Examiner notes that the Ding reference teaches analyzing the insight candidate by mining the multi-dimensional data structures of the complex multi-dimensional data of subspaces shown in TABLE 5 
Thirdly, applicant argues that dependent claim 6, which depends from independent claim 1, is allowable over the cited references because it recites, “wherein the new slice of the multi-dimensional data is larger than the candidate slice of the multi-dimensional data with respect to the hierarchical structure at least based on the second new member being a parent to the second candidate member." While the cited portion of Hamborg discloses hierarchical multidimensional data, Hamborg does not disclose the specificity of the scope difference between the candidate slice and the new slice recited in claim 6, namely that the "new slice of the multi-dimensional data is larger than the candidate slice of the multi-dimensional data with respect to the hierarchical structure". The cited portion of Hamborg does not relate to insights or the generation of a new insight based on a candidate insight. Accordingly, Hamborg also fails to disclose the recitations of claim 6, since the new slice of the multi-dimensional data is larger than the candidate slice of the multi-dimensional data with respect to the hierarchical structure at least based on the second new member being a parent to the second candidate member" and concludes that the specific relationship between the candidate slice and the new slice is absent from the reference. 
Examiner respectfully disagrees. Whilst applicant asserts that the “it is possible for some slices of data to be broader than other slices. While this possibility does exist in Hamborg, the specific relationship between the candidate slice and the new slice is absent from the reference”. Herein, Ding as reference teaches that specificity of the relationship between the new slice and the candidate slice where a new slice such as the output Gk with top-k autoinsights having maximum potential exceed the threshold  than the insight candidates.   

Claim Rejections – 35 U.S.C. §103

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness
	
Claims 1, 3 – 9, 11, 13 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hamborg et al. (United States Patent Publication Number 20140258311 ),  hereinafter Hamborg in view Ding et al., (United States Patent Publication Number 20180357276) hereinafter Ding 
Regarding claim 1 Hamborg teaches a method for generating new insights for multi-dimensional data, (FIG. 3 is a flowchart depicting a method for determining
insights gleaned from multi-dimensional data [0013]) the method comprising: receiving (Fig. 3, (310) access [0065]) a plurality of insight definitions (Fig. 2, (208) “ambivalent”, “negative”, “neutral”, “positive” [0055]) see contingency table Fig. 2 that define insights (one or more insights [0017]) within multi- dimensional data, (gleaned from multi-dimensional data sets [0017]) wherein the multi-dimensional data (multi-dimensional data sets [0017]) comprises a plurality of dimensions (multiple dimensions [0017]) organized in a hierarchical structure, (organized into a hierarchy [0021]) and the insight definitions (Fig. 2, (208) “ambivalent”, “negative”, “neutral”, “positive” [0055]) comprise a plurality of members (number of members [0021]) such as the members 206 of the product dimension include smartphones "xphone", "yphone", and "zphone" [0055]  across the hierarchical dimensions ("product" dimension, "user sentiment" dimension [0055]) that define a slice (slice [0021]) of the multi- dimensional data; (multi-dimensional data sets [0017]) receiving descriptive data (the evaluation of cells by the application against the insight designation threshold and/or the reason determination threshold 207 [0056]) about a candidate insight (candidate insight [0056]) defined by at least one of the insight definitions (Fig. 2, (208) “ambivalent”, “negative”, “neutral”, “positive” [0055]) that corresponds to a candidate slice (slice corresponding to a level from at least a subset of dimensions [0020] such as member representing Ontario (existing at the Province level of the hierarchy) [0020] of the multi-dimensional data; (multi-dimensional data sets [0017]) and generating a new insight definition (insight designation threshold [0056]) see Fig. 2, (204) for explanation of insight definition occurring between the (205) and (207) based on the candidate insight, (candidate insight [0056]) wherein the new insight definition (insight designation threshold [0056]) see Fig. 2, (204) for explanation of insight definition occurring between the (205) and (207) corresponds to a new slice (slice corresponding to a level from at least a subset of dimensions [0020] such as City level of the hierarchy of the geography dimension [0021] of the multi-dimensional data, (multi-dimensional data sets [0017])  and the new slice (slice corresponding to a level from at least a subset of dimensions [0020] such as City level of the hierarchy of the geography dimension [0021] of the multi-dimensional data (multi-dimensional data sets [0017]) is proximate (e.g., Month, Quarter, and Year for the Time dimension; City, Province, and Country for
the Geography dimension, etc.) [0019]) to the candidate slice (slice corresponding to a level from at least a subset of dimensions [0020] such as member representing Ontario (existing at the Province level of the hierarchy) [0020] of the multi-dimensional data (multi-dimensional data sets [0017]) with respect to the hierarchical structure (hierarchies [0024])
	Hamborg does not fully disclose receiving usage data about a set of insights defined by at least one of the insight definition wherein the set of insights are displayed on an interface  and the usage data represent interest prompted by the set of insights, selecting a candidate insight from the set of insights based on received usage data about the candidate insight”  the candidate insight corresponding to a candidate slice of the multi-dimensional data; analyzing the candidate insight by traversing the hierarchical structure of the multi-dimensional data, wherein the analyzing initializes at the candidate slice of the multi-dimensional data and traverses one or more dimensions of the hierarchical structure to analyze one or more additional slices of the multi-dimensional data model; and generating a new insight definition based on the analysis of the candidate insight, wherein the new insight definition corresponds to a new slice of the multi-dimensional data, and the new slice of the multi-dimensional data corresponds to one of the analyzed additional slices of the multi-dimensional data that comprises a valid combination according to valid combination rules defined for the multi-dimensional data and the hierarchical structure
	Ding teaches receiving usage data (trends [0045]) such as “usage data” about a set of insights (TABLE 3 insight category with insight type [0050]) such as “set of insights” defined by at least one of the insight definition (insight definition [0041]) such as “basic insight [0042], “single insight  [0043] and “compound insight” [0044] wherein the set of insights (TABLE 3 insight category with insight type [0050]) such as “set of insights” are displayed on an interface (Upon completion of the insight analysis, one or more insights may be presented via the display 120 to the user at the time soon after the user making the request via the user interface 122 [0021]) and the usage data (trends [0045]) such as “usage data” represent interest (For example, the negative-correlation insight type for time-series data is relatively rare but with even higher interest [0136]) prompted by the set of insights, (TABLE 3 insight category with insight type [0050]) such as “set of insights” selecting a candidate insight (insight candidate to be evaluated [0055])  from the set of insights (TABLE 3 insight category with insight type [0050]) such as “set of insights” based on received usage data (trends [0045]) such as “usage data” about the candidate insight , (insight candidate [0055])  the candidate insight (insight candidate [0055])  corresponding to a candidate slice (subspaces [0015]) such as “candidate slice” of the multi-dimensional data (within one or more datasets of the multi-dimensional data [0015]) analyzing (analyzes [0015]) the candidate insight (Fig 4 (410) insight candidate [0150]) by traversing (mined [0138]) such as “traversing” the hierarchical structure (multi-dimensional data structures [0056])  of the multi-dimensional data, (complex multi-dimensional data [0015]) wherein the analyzing(analyzes [0015])  initializes (begin [0146]) at the candidate slice (TABLE 5 any one of, for  subspace {Ford, SUV} and its attribute SumSales, for subspace {Toyota, and its attribute pipeline SumSales -> TimeSeriesYear [0137]) of the multi-dimensional data (complex multi-dimensional data [0015]) and traverses (mined [0138]) such as “traversing” one or more dimensions (Subspaces are evaluated in a bottom-up order. The bottom-up order refers to start the enumeration from the subspace corresponding to the full dataset, and iteratively add new dimensions and values to the subspace definition to enumerate higher-level subspaces; [0113]) see further adding of dimensions and in their order in [0114], [0115] of the hierarchical structure (multi-dimensional data structures [0056])  to analyze (analyzes [0015]) one or more additional slices (TABLE 5 any one of, for  subspace {Ford, SUV} and its attribute SumSales, for subspace {Toyota, and its attribute pipeline SumSales -> TimeSeriesYear [0137]) of the multi-dimensional data model; (one or more multi-dimensional data structures [0021]) and generating (generates [0132]) a new insight definition (TABLE 3 any one of “single insight”; “single insight based on derived shape” and “compound insight”  [0050]) based on the analysis (analyzes [0015]) of the candidate insight, (Fig 4 (410) insight candidate [0150]) wherein the new insight definition  (TABLE 3 any one of “single insight”; “single insight based on derived shape” and “compound insight”  [0050]) corresponds to a new slice (Input- an insight group G with all top N autoinsights for each insight type, [0132]) of the multi-dimensional data, (complex multi-dimensional data [0015])  and the new slice (Input- an insight group G with all top N autoinsights for each insight type, [0132]) of the multi-dimensional data  (complex multi-dimensional data [0015])  corresponds to one of the analyzed additional slices  (TABLE 5 any one of, for  subspace {Ford, SUV} and its attribute SumSales, for subspace {Toyota, and its attribute pipeline SumSales -> TimeSeriesYear [0137]) of the multi-dimensional data (complex multi-dimensional data [0015])  that comprises a valid combination (and compound insights including insights based on two or more subspaces [0170]) according to valid combination rules (and wherein the at least the portion of the plurality of insights identified for presentation comprises a predetermined number of toped ranked insights of the plurality of insights [0171]) defined (defined [0028])   for the multi-dimensional data (complex multi-dimensional data [0015]) and the hierarchical structure (multi-dimensional data structures [0056])  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamborg in view of to incorporate the teachings of Ding wherein receiving usage data about a set of insights defined by at least one of the insight definition wherein the set of insights are displayed on an interface  and the usage data represent interest prompted by the set of insights, selecting a candidate insight from the set of insights based on received usage data about the candidate insight”  the candidate insight corresponding to a candidate slice of the multi-dimensional data. analyzing the candidate insight by traversing the hierarchical structure of the multi-dimensional data, wherein the analyzing initializes at the candidate slice of the multi-dimensional data and traverses one or more dimensions of the hierarchical structure to analyze one or more additional slices of the multi-dimensional data model; and generating a new insight definition based on the analysis of the candidate insight, wherein the new insight definition corresponds to a new slice of the multi-dimensional data, and the new slice of the multi-dimensional data corresponds to one of the analyzed additional slices of the multi-dimensional data that comprises a valid combination according to valid combination rules defined for the multi-dimensional data and the hierarchical structure. By doing so multi-dimensional data analysis with auto insights, specifically, by using insights that are automatically mined provide hints, guides, and proceed the analysis flow, in hope of approaching desirable analysis results more quickly. Ding [0004].
	Claims 11 and 20 correspond to claim 1 and are rejected accordingly.

Regarding claim 3 Hamborg in view of Ding teaches the method of claim 1.
Hamborg as modified further teaches  wherein, for at least a first dimension, (Fig. 2, (206) product dimension [0055]) the insight definition (Fig. 2, (208) “ambivalent”, “negative”, “neutral”, “positive” [0055]) see contingency table Fig. 2 for the candidate insight (candidate insight [0056]) comprises a first candidate member (Fig. 2, (206) “xphone” [0055]) of the first dimension, (Fig. 2, (206) product dimension [0055]) the new insight definition (insight designation threshold [0056]) see Fig. 2, (204) for explanation of insight definition occurring between the (205) and (207) comprises a first new member (“yphone” [0055]) of the first dimension, (Fig. 2, (206) product dimension [0055]) and the first new member (“yphone” [0055]) is a sibling to the first candidate member (Fig. 2, (206) “xphone” [0055]) with respect to the hierarchical structure  (hierarchies [0024])
	Claim 13 corresponds to claim 3 and is rejected accordingly
Regarding claim 4 Hamborg in view of Ding teaches the method of claim 3.
Hamborg as modified further teaches  wherein the new slice  (slice corresponding to a level from at least a subset of dimensions [0020] such as City level of the hierarchy of the geography dimension [0021] of the multi-dimensional data (multi-dimensional data sets [0017]) is proximate (City, Province, and Country for the Geography dimension, etc.) [0019]) to the candidate slice (slice corresponding to a level from at least a subset of dimensions [0020] such as member representing Ontario (existing at the Province level of the hierarchy) [0020] of the multi-dimensional data (multi-dimensional data sets [0017]) with respect to the hierarchical structure (hierarchies [0024]) based on the first candidate member  (Fig. 2, (206) “xphone” [0055]) of the first dimension , (Fig. 2, (206) product dimension [0055]) being a sibling (both are members of the product dimension [0055])  of the first new member (“yphone” [0055]) of the first dimension  (Fig. 2, (206) product dimension [0055])
Claim 14 corresponds to claim 4 and is rejected accordingly

Regarding claim 5 Hamborg in view of Ding teaches the method of claim 3.
Hamborg as modified further teaches  wherein, for at least a second dimension, (“geography” dimension [0019]) the insight definition (Fig. 2, (208) “ambivalent”, “negative”, “neutral”, “positive” [0055]) for the candidate insight (candidate insight [0056]) comprises a second candidate member (“Ottawa” [0021]) of the second dimension, (“Geography” dimension [0019]) the new insight definition (insight designation threshold [0056]) see Fig. 2, (204) for explanation of insight definition occurring between the (205) and (207) comprises a second new member  (“Ontario” [0021]) of the second dimension, (“geography” dimension [0019]) and the second new member (“Ontario” [0021]) is a parent (“Ottawa” is child to “Ontario” [0021]) to the second candidate member (“Ottawa” [0021]) with respect to the hierarchical structure  (hierarchies [0024])
Claim 15 corresponds to claim 5 and is rejected accordingly

Regarding claim 6 Hamborg in view of Ding teaches the method of claim 5
Hamborg as modified does not fully disclose  wherein the new slice of the multi-dimensional data is larger than the candidate slice of the multi-dimensional data with respect to the hierarchical structure at least based on the second new member being a parent to the second candidate member.
Ding teaches wherein the new slice (Output-Gk with top-k auto insights having maximum potential E(Gk) [0133]) of the multi-dimensional data (complex multi-dimensional data [0015]) is larger (larger cardinalities  [0114])  than the candidate slice (TABLE 5 any one of, for  subspace {Ford, SUV} and its attribute SumSales, for subspace {Toyota, and its attribute pipeline SumSales -> TimeSeriesYear [0137]) of the multi-dimensional data (complex multi-dimensional data [0015])with respect to the hierarchical structure (multi-dimensional data structures [0056])  at least based on the second new member being a parent (A and B are in a parent-child relationship-A
is a parent subspace of B [0030]) to the second candidate member (B is a child subspace of A, [0030])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamborg in view of to incorporate the teachings of Ding wherein the new slice of the multi-dimensional data is larger than the candidate slice of the multi-dimensional data with respect to the hierarchical structure at least based on the second new member being a parent to the second candidate member. By doing so given a dataset, all the subspaces that
share the same parent subspace form a sibling group of subspaces. Ding [0035]
Claim 16 corresponds to claim 6 and is rejected accordingly

Regarding claim 7 Hamborg in view of Ding teaches the method of claim 3.
Hamborg as modified further teaches   further comprising: generating the new insight definition (“xphone negative” insight [0063]) based on the candidate insight (candidate insight [0056])  such as “battery” is 50%, which is 41% higher than the baseline ratio of “battery” of 9% [0063] and another candidate insight (candidate insight [0056])  such as “GPS", expressed as a percentage, is 13%, which is only 3% higher than the baseline
ratio of "GPS" of 10%. [0062] defined by at least one of the insight definitions  (Fig. 2, (208) “ambivalent”, “negative”, “neutral”, “positive” [0055]) that corresponds to another candidate slice (slice corresponding to a level from at least a subset of dimensions [0020]  such as (Fig. 2, cross section of members of product dimension with members of user sentiment dimension corresponding to “ambivalent” [0055]) of the multi-dimensional data, (multi-dimensional data sets [0017]) wherein the new slice (slice corresponding to a level from at least a subset of dimensions [0020]  such as (Fig. 2, cross section of members of product dimension with members of user sentiment dimension corresponding to “negative” [0055]) of the multi-dimensional data (multi-dimensional data sets [0017]) is proximate (Fig. 2 “Contingency Table” negative is next to neutral [0044]) to the candidate slice (slice corresponding to a level from at least a subset of dimensions [0020]  such as (Fig. 2, cross section of members of product dimension with members of user sentiment dimension corresponding to “neutral” [0055]) of the multi- dimensional data (multi-dimensional data sets [0017]) and the another candidate slice (slice corresponding to a level from at least a subset of dimensions [0020]  such as (Fig. 2, cross section of members of product dimension with members of user sentiment dimension corresponding to “positive” [0055]) of the multi-dimensional data (multi-dimensional data sets [0017]) with respect to the hierarchical structure   (hierarchies [0024])
Claim 17 corresponds to claim 7 and is rejected accordingly
Regarding claim 8 Hamborg in view of Ding teaches the method of claim 7.
Hamborg as modified further teaches   wherein, for at least the first dimension, (Fig. 2, (206) product dimension [0055])  the insight definition  (Fig. 2, (208) “ambivalent”, “negative”, “neutral”, “positive” [0055]) for the candidate insight (“xphone negative” insight [0057]) and the insight definition (Fig. 2, (208) “ambivalent”, “negative”, “neutral”, “positive” [0055])  for the another candidate insight (Fig. 2 “xphone neutral” insight [0053]) see Fig 2, Contingency Table both comprise the first candidate member (Fig. 2, “xphone” [0053])   for the first dimension  (Fig. 2, (206) product dimension [0055])  
Claim 18 corresponds to claim 8 and is rejected accordingly

Regarding claim 9 Hamborg in view of Ding teaches the method of claim 7.
Hamborg as modified further teaches   wherein, for at least a second dimension, (Geography dimension [0019]) the insight definition (Fig. 2, (208) “ambivalent”, “negative”, “neutral”, “positive” [0055]) for the candidate insight (candidate insight [0056])  comprises a second candidate member (Ontario [0021])  of the second dimension, (Geography dimension [0019]) the insight definition (Fig. 2, (208) “ambivalent”, “negative”, “neutral”, “positive” [0055]) for the another insight (Fig. 2, (208) “ambivalent”, “negative”, “neutral”, “positive” [0055])  comprises a third candidate member (Ottawa [0021]) for the second dimension, (Geography dimension [0019])  the new insight definition (insight designation threshold [0056]) see Fig. 2, (204) for explanation of insight definition occurring between the (205) and (207) comprises a second new member (Canada [0021]) for the second dimension, (Geography dimension [0019])  and the second new member (Canada [0021]) is a common parent (member representing Ottawa arranged as a child of Ontario and similarly a member representing Ontario arranged as a child of Canada [0021]) of the second candidate member (Ontario [0021]) and the third candidate member (Ottawa [0021]) with respect to the hierarchical structure  (hierarchies [0024])
Claim 19 corresponds to claim 9 and is rejected accordingly

Regarding claim 21 Hamborg in view of Ding teaches the method of claim 1.
Hamborg as modified does not fully disclose wherein the received usage data about the candidate insight represents one or more of an adjustment to a stored data value in response to the candidate insight, or an action taken by a user in response to the candidate insight
Ding teaches wherein the received usage data (trends [0045]) such as “usage data” about the candidate insight , (insight candidate [0055])  represents an adjustment to a stored data value in response (Fig. 4, (410) determine a significance value for each insight candidate about insight type and calculation of the first subspace [0150]) to the candidate insight (insight candidate [0055]) , or an action taken by a user (Fig. 4, (412) determine a score for  each insight candidate about the first subspace [0151])  in response to the candidate insight ((Fig. 4, (412) based  on the significance value and the impact value of each insight candidate [0151])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamborg in view of to incorporate the teachings of Ding wherein the received usage data about the candidate insight represents an adjustment to a stored data value in response to the candidate insight, or an action taken by a user in response to the candidate insight. By doing so the computing device determines a significance value of the individual one of the insights, normalizes at least one of the impact value or
significance value to the range [O, 1] and determines the score for the individual one of the insights based at least on the impact value and the significance value. Ding [0018].

Regarding claim 23 Hamborg in view of Ding teaches the method of claim 6
Hamborg as modified does not fully disclose wherein the new insight definition replaces the candidate insight definition when the new slice of the multi-dimensional data is larger than the candidate slice of the multi-dimensional data.
Ding teaches wherein the new insight definition (TABLE 3 any one of “single insight”; “single insight based on derived shape” and “compound insight”  [0050]) replaces (a desirable insight selection [0117]) such as “replaces” the candidate insight definition (subspace A’s definition; subspace B’s definition [0030]) when the new slice (Output-Gk with top-k auto insights having maximum potential E(Gk) [0133]) of the multi-dimensional data (complex multi-dimensional data [0015]) is larger (larger cardinalities  [0114]) than the candidate slice (TABLE 5 any one of, for  subspace {Ford, SUV} and its attribute SumSales, for subspace {Toyota, and its attribute pipeline SumSales -> TimeSeriesYear [0137]) of the multi-dimensional data; (complex multi-dimensional data [0015])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamborg in view of to incorporate the teachings of Ding wherein the new insight definition replaces the candidate insight definition when the new slice of the multi-dimensional data is larger than the candidate slice of the multi-dimensional data. By doing so one, two or a larger number of subspaces are promoted using impact-the importance of a set of records against all the records of the given dataset. Ding [0081].

Regarding claim 24 Hamborg in view of Ding teaches the method of claim 1
Hamborg as modified does not fully disclose wherein the candidate slice of the multi-dimensional data and each of the analyzed additional slices of the multi-dimensional data comprise at least one parameter value, and the new slice of the multi-dimensional data corresponds to one of the analyzed additional slices of the multi-dimensional data that comprises a parameter value that matches the parameter value for the candidate slice of the multi-dimensional data.
Ding teaches wherein the candidate slice (TABLE 5 any one of, for  subspace {Ford, SUV} and its attribute SumSales, for subspace {Toyota, and its attribute pipeline SumSales -> TimeSeriesYear [0137]) of the multi-dimensional data  (complex multi-dimensional data [0015]) and each of the analyzed additional slices (two or more subspaces. [0072]) of the multi-dimensional data (complex multi-dimensional data [0015]) comprise at least one parameter value, (significance values [0079]) and the new slice (Input- an insight group G with all top N autoinsights for each insight type, [0132]) of the multi-dimensional data  (complex multi-dimensional data [0015]) corresponds to one of the analyzed additional slices(TABLE 5 any one of, for  subspace {Ford, SUV} and its attribute SumSales, for subspace {Toyota, and its attribute pipeline SumSales -> TimeSeriesYear [0137])  of the multi-dimensional data (complex multi-dimensional data [0015]) that comprises a parameter value (significance values [0079])  that matches the parameter value for the candidate slice (When the significance values of two insights are comparable [0079]) of the multi-dimensional data (complex multi-dimensional data [0015])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamborg in view of to incorporate the teachings of Ding wherein the candidate slice of the multi-dimensional data and each of the analyzed additional slices of the multi-dimensional data comprise at least one parameter value, and the new slice of the multi-dimensional data corresponds to one of the analyzed additional slices of the multi-dimensional data that comprises a parameter value that matches the parameter value for the candidate slice of the multi-dimensional data. By doing so When the importance of two insights' subjects are comparable, the insight with higher significance value goes first. Ding [0080]

Claim 10  is rejected under 35 U.S.C. 103 as being unpatentable over Hamborg et al. (United States Patent Publication Number 20140258311 ),  hereinafter Hamborg in view Ding et al., (United States Patent Publication Number 20180357276) hereinafter Ding and in further view of Dvorak  et al. (United States Patent Number 7092929), hereinafter referred to as Dvorak.
Regarding claim 10 Hamborg in view of Ding teaches the method of claim 1.
Hamborg as modified further teaches   wherein the candidate insight (candidate insight [0056])  and a plurality of other insights (Fig. 3, (320) one or more insights [0066]) are generated based on (Fig. 3, (310) generated based on [0066]) the insight definitions (Fig. 2, (208) “ambivalent”, “negative”, “neutral”, “positive” [0055]) and the multi-dimensional data, (multi-dimensional data sets [0017]) a plurality of new insights (Fig. 3, (320) one or more insights [0066]) are generated based on (Fig. 3, (310) generated based on [0066]) the new insight definition (insight designation threshold [0056]) see Fig. 2, (204) for explanation of insight definition occurring between the (205) and (207)  and the multi-dimensional data, (multi-dimensional data sets [0017]) 
Hamborg does not fully disclose and one or more of the generated insights represent anomalies in the multi-dimensional data.
Dvorak teaches one or more of the generated (generated Col. 9 ln 23) insights (insights Col. 16 ln 9) represent anomalies (anomalies Col. 22 ln 8) in the multi-dimensional data (database Col. 30 ln 61) such as “multi-dimensional data”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamborg in view of Ding to incorporate the teachings of Dvorak whereby   and one or more of the generated insights represent anomalies in the multi-dimensional data. By doing so the blending of projections and in-season results is done in a way to not over react to random selling anomalies while not under reacting to real  differences in what was expected and what is actually happening in the new item selling. Dvorak Col. 16 ln 47 – 51

Examiner's Request
6. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.


Conclusion

7. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
	Krishna et al., (United States Patent Publication Number 20190332610) teaches “generating a hypercube with few dimensions and building successively smaller
hypercubes as a user adds categorical dimensions for analysis, [0017]”
	Bharde et al., (United States Patent Publication Number 20190370046) teaches “usage of insights across computing nodes running containerized analytics” paragraph [0016]
	Plant et al., (United States Patent Publication Number 20190366189) teaches “generate in-game strategic insight based on future development predictions
represented through a heat map” in paragraph [0016].
8.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166